 1
                                                                                        ----1
2                                                             r-~·~L". i~~-f\
                                                              I ~ ~. -i,,,,                           ,
                                                                   I
3                                                                           "··"'

4                                                                       JANG~~
 5                                                                 CLERI<   us DIS rRICT courn
                                                              1 SOUTHERN
                                                              lF:W
                                                                            YISTRICT· OF CALIFOl,.NI/\
                                                                                            D!::P\JfY I
                                                                                                       I
                                                              t~,==-~--1-----"~•s~a-•-••• .,_,.
 6
 7
 8                           UNITED STATES DISTRICT COURT
 9                         SOUTHERN DISTRICT OF CALIFORNIA
10
11   SKAZZI3 CAPITAL LIMITED,                         Case No.: 18cv317-BEN(KSC)
12                             Petitioner,
                                                      ORDER GRANTING PETITIONER'S
13   V.                                               EX PARTE APPLICATION TO FILE
                                                      A MOTION TO COMPEL [Doc. No.
14   PATHWAY GENOMICS
                                                      60);
     CORPORATION,
15
                                Respondent.           ORDER SETTING A DEADLINE
16
                                                      FOR RESPONDENT TO OPPOSE/
17                                                    RESPOND TO PLAINTIFF'S
                                                      MOTION TO COMPEL [Doc. No. 61.)
18
19
           On February 8, 2018, petitioner SKAZZI3 Capital Limited filed a Petition to
20
     Enforce Arbitration Award against respondent Pathway Genomics Corporation. [Doc.
21
     No. l .] The Petition seeks to enforce a final judgment against respondent that was
22
     entered by the District Court on December 26, 2018. [Doc. No. 60, at p. 2.]
23
           Before the Court is petitioner's Ex Parte Application to File a Motion to Compel
24
     Discovery [Doc. No. 60] and petitioner's Notice of Lodgment, including a proposed
25
     Motion to Compel [Doc. No. 61-1, at pp. 1-10]. In the Ex Parte Application, petitioner
26
     requests an order allowing the filing of a Motion to Compel. The reason for the request is
27
     that respondent only served objections to all of petitioner's interrogatories and document
28

                                                  I
                                                                                        l 8cv3 l 7-BEN(KSC)
 1 requests without providing any substantive responses and then failed to cooperate in the
2    meet and confer process despite several attempts by petitioner. [Doc. No. 60, at pp. 2-4.]
3    The Ex Parte Application requests that the Court permit petitioner to file a Motion to
4    Compel even though it has not been able to satisfy the meet and confer requirements.
 5   [Id.]

 6           Good cause appearing, the Court finds that petitioner's Ex Parte Application to file
 7   a Motion to Compel must be GRANTED. The Motion to Compel submitted with
 8   plaintiffs Notice of Lodgment, as well as the accompanying Declaration and exhibits
 9   [Doc. Nos. 61-1, 61-2, and 61-3], are deemed to have been filed as of December 23,
10   2019, the date they were lodged with the Court. Accordingly,
11           IT IS HEREBY ORDERED THAT:
12           1.    Respondent's objections to petitioner's discovery requests are overruled.
13           2.    No later than January 31, 2020, respondent must either file and serve an
14   opposition to petitioner's Motion to Compel or must provide the Court with proof that
15   respondent served petitioner.with substantive responses to petitioner's Interrogatories
16   (Set One) and petitioner's Request for Production of Documents (Set One).
17           IT IS SO ORDERED.
18   Dated: January    L, 2020
19
                                                 Hon. Karen . rawford
20
                                                 United States Magistrate Judge
21
22
23
24
25
26
27
28

                                                   2

                                                                                  18cv317-BEN(KSC)
